Citation Nr: 1823525	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for end colostomy, claimed as secondary to service-connected prostate cancer, status post-retropubic prostatectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife.


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969, including service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, denied service connection for end colostomy.  The Veteran filed a noticed of disagreement (NOD) in August 2012.  A statement of the case (SOC) was subsequently issued in April 2014 and the Veteran filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2014.  

In February 2017, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  While there is no specific evidence or argument indicating that current end colostomy had its onset during service, or is otherwise the result of active service, there is  competent, probative medical evidence indicating that the Veteran's end colostomy is at least as likely as not etiologically related to his service-connected prostate cancer, status post-retropubic prostatectomy.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for end colostomy, as secondary to service-connected prostate cancer, status post-retropubic prostatectomy, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the fully favorable disposition of the Veteran's claim for service connection for end colostomy, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110, 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). See also Jandreau  v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007);Service connection also may  be established on a secondary basis for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310,  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a),(b).;  Allen v. Brown, 7 Vet. App. 439 (1995).  

The determination as to whether the elements of a claim are met is based on an analysis of all the evidence of record and evaluation of its competency, credibility and probative value.  See Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006) Baldwin v. West, 13 Vet. App. 1, 8 (1999)..

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the claim in appeal in light of the above-cited legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the claimed disability  , on a secondary basis, is warranted.  

The Veteran contends that current end colostomy is the result of surgical difficulties that arose during resection surgery to remove colon cancer, as a result of residuals of his prior prostatectomy.  The Board notes that service connection has been in effect for prostate cancer, status post-retropubic prostatectomy since September 2002.  

The medical evidence, including a March 2012 VA examination report, establishes that the Veteran has a permanent end colostomy following resection of the colon to treat adenocarcinoma of the colon. 

At the outset, the Board notes that, although the AOJ considered service connection on a direct basis, there is no specific evidence or argument indicating that current end colostomy had its onset during service ,or is otherwise directly-related to  the Veteran's active service.  Rather, as indicated above, the Veteran has consistently contended, to include though her representative, that the end colostomy is the result of prior prostatectomy.  Thus, given evidence of current end colostomy, the remaining question before the Board is whether there is competent, credible, and probative evidence establishing a medical nexus between current end colostomy and service-connected prostate cancer, status post-retropubic prostatectomy.   

VA treatment records show that the Veteran underwent low anterior resection surgery to remove rectal cancer at the Phoenix VA Medical Center (VAMC) in February 2010.  The operative report indicates that during the surgery, the surgeons attempted to perform an end to end stapled anastomosis.  At one point, the surgeons attempted to insert the stapler distally through the anus to the distal rectal stump.  During this process the distal suture line was disrupted completely.  The report indicates that it appeared that secondary to prior prostatectomy surgery, the rectum was somewhat adherent to the superior portion of the pelvic wall, limiting its mobility, and that it was somewhat thin and friable.  As a result of the disruption of the distal suture line, the surgeons abandoned the end to end anastomosis stapler and attempted a hand-sewn anastomosis.  Upon completion of suture placement, an air leak test revealed an apparent air leak.  The surgeons placed multiple sutures in the area to attempt to close the defect without success.  They continued for approximately two hours in attempting to repair the leak in the fascia of the anastomosis without success.  At that point, the surgeons determined, after great difficulty, to abandon attempts at anastomosis, and proceeded to remove the proximal colon away from the rectal stump.  After oversewing the rectal stump, they decided to fashion an end colostomy.  

Continuing VA treatment records reflect l that the Veteran underwent subsequent surgeries in February and April 2010.  Exploratory laparotomy with abdominal wash-out was performed in February 2010.  The report notes the presence of an enterocutaneous fistula on the upper portion of prior incision, and advanced adhesion along the entire small bowel.  The conclusion was that additional bowel could not be mobilized without significant risk of further injury.   In April 2010, a sigmoidoscopy was performed with drainage of pelvic abscess and removal of foreign body.

Notably, in a supplemental January 2010 operational report, addressing the Veteran's initial rectum resection surgery, the attending surgeon stated that a 3-cm margin distal to the rectal tumor was obtained; however, the surgeon specifically noted that secondary to his prior prostatectomy, his rectum was somewhat immobile and the staple line was disrupted.  Consequently the Veteran was left with an end colostomy.  

The Board finds that the original and supplemental January 2010 operational reports constitutes  competent, probative evidence on the medical etiology question, .Comments noted in these reports collectively indicate g that the Veteran's rectal tumor resection surgery, which was complicated as a result of adhesion of his rectum to his pelvic wall, was at least as likely as not the result of prior prostatectomy, This complication resulted in the Veteran's current end colostomy.  Accordingly, based on this evidence,  the Board finds that all required elements for service connection for end colostomy as secondary to service-connected prostate cancer, status post-retropubic prostatectomy, are met.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439.

As a final point, the Board points out that, in contrast to the favorable medical evidence , in the report of the March 2012 VA examination, the VA examiner opined that the Veteran's end colostomy was less likely than not proximately due to or the result of the Veteran's service-connected prostate cancer, status post-prostatectomy.  In reaching this conclusion, however, the examiner relied on an inaccurate factual premise-namely,  that in the operative report, there was no mention of any difficulty with adhesions or fibrosis or any remnants from the previous prostatectomy during the initial anterior resection of the rectal tumor.  As the evidence clearly indicates, the operative reports pertaining to the Veteran's rectal resection surgery clearly describe the effects of adhesion of the Veteran's rectum to his pelvic wall as a result of the prior prostatectomy surgery, and the resultant end colostomy.  Accordingly, this opinion is accorded no  probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461(1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56. 

Given the probative medical evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that secondary service connection for end colostomy is warranted.


ORDER

Service connection for end colostomy, claimed as secondary to service-connected prostate cancer, status post-retropubic prostatectomy, is granted.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


